Filed 6/16/21 (unmodified opn. attached)




                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                           DIVISION THREE


 In re PAUL M. MAHONEY on Contempt.

 SALSBURY ENGINEERING, INC.,                            G057832
                                                        (Consol. with G057966)
    Plaintiff, Cross-defendant and
 Appellant,                                             (Super. Ct. No. 30-2015-00789263)

     v.                                                 ORDER MODIFYING OPINION;
                                                        NO CHANGE IN JUDGMENT
 CONSOLIDATED CONTRACTING
 SERVICES, INC.,

   Defendant, Cross-complainant and
 Respondent.



THE COURT:*
                 The opinion filed in this matter on June 10, 2021, is hereby modified as
follows:
                 1. On page 6, the last full paragraph that finishes on page 7, delete the
entire paragraph and replace with the following paragraph:
______________________
          * Before Bedsworth, Acting P.J., Aronson, J., and Goethals, J.
              “Contempt of court is a violation of Code of Civil Procedure section
1209. It is punishable by a maximum of 5 days jail and/or a $1000 fine. (Code Civ.
Proc., § 1218.) We find Attorney Mahoney in direct contempt for his implication that the
court below was influenced by the political influence of the Irvine Company (1 count)
and for his aspersion that the court was indistinguishable from or inclined to ignore the
unethical conduct attributed to Attorney Thomas Girardi (1 count) and order him to pay a
fine of $1,000 each, for a total of $2,000, payable in the clerk’s office of this court within
60 days after this decision becomes final for all purposes. Pursuant to Business and
Professions Code section 6086.7, the clerk of this court is directed to forward to the State
Bar a copy of this judgment of contempt. Upon the finality of judgment, the clerk shall
issue the remittiturs in case numbers G057832 and G057966.”
              This modification does not effect a change in the judgment.




                                              2
Filed 6/10/21 (unmodified opinion)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                      DIVISION THREE

 In re PAUL M. MAHONEY on Contempt.

 SALSBURY ENGINEERING, INC.,                          G057832
                                                      (Consol. with G057966)
    Plaintiff, Cross-defendant and
 Appellant,                                           (Super. Ct. No. 30-2015-00789263)

     v.                                               OPINION

 CONSOLIDATED CONTRACTING
 SERVICES, INC.,

   Defendant, Cross-complainant and
 Respondent.


Appeal from a judgment and order of the Superior Court of Orange County, Craig L.
Griffin, Judge.
                 Paul. M. Mahoney, in pro. per.
THE COURT:*
                 These contempt proceedings arise from a petition for rehearing filed by
Attorney Paul Mahoney on behalf of his client Salsbury Engineering Inc., in which he
impugned the integrity of both the trial court and this court. In that petition, he cited not
a single statute or opinion and made no attempt to explain, distinguish, or otherwise reply
to the cases and statutes relied upon by the trial court and this one. Instead he filed nine
pages of text that more closely resembled a rant than a petition.
______________________
* Before   Bedsworth, Acting P.J., Aronson, J., and Goethals, J.
              We issued an order to show cause to give Attorney Mahoney an
opportunity to explain why he “should not be held in contempt for language ‘impugning
the integrity of the court in a document filed with the court.’ (In re Koven (2005) 134
Cal.App.4th 262, 271; see also In re Buckley (1973) 10 Cal.3d 237, 248.)”
              In that order, we made clear the language the court felt impugned its
integrity. We specified that:
              “On March 17, 2021, Attorney Paul M. Mahoney and Mahoney & Soll LLP
filed a petition for rehearing in this matter on behalf of appellant Salsbury Engineering,
Inc. (Salsbury). The petition did not analyze a single statute or decision. It made no
effort to deal with the specific language of the contract at issue in this case, which
supports the trial court’s ruling. It made no effort to explain why notices of completion
for the first two phases of construction were not recorded until the end of the JOST
project, an indicator the parties involved viewed the project as integrated. It made no
effort to explain why retainage was not returned to Salsbury on completion of phases 1
and 2, as would have been expected if they had been regarded by the parties as separate
contracts. It made no effort to explain why, if these were separate contracts, the owner
did not release to Consolidated Contracting Services, retention funds upon completion of
each phase. It made no effort to explain where we had erred in distinguishing the Hunt
and Arntz cases upon which Salsbury had relied. (Arntz Contracting Co. v. St. Paul Fire
& Marine Ins. Co. (1996) 47 Cal.App.4th 464; Hunt v. Fahnestock (1990) 220
Cal.App.3d 628.)
              “In short, rather than attempt to convince the court its reasoning was faulty,
you indulged in an unprofessional rant that impugned the integrity of the court, including
casting the following aspersions regarding the court’s opinion filed March 2, 2021:
              “⚫     ‘Our society has been going down the tubes for a long time, but
when you see it in so black and white as in the opinion in this case, it makes you wonder



                                              2
whether or not we have a fair and/or equitable legal system or whether the system is
mirrored by [sic] ignored by the actions of people like Tom Girardi.’ (Pet. at p. 6.)
               “⚫     Insinuation that respondent Consolidated Contracting Services, Inc.
(Consolidated) may have prevailed because it had contracts with a third party ‘who . . .
wields a lot of legal and political clout in Orange County.’ (Pet. at p. 6.)
               “⚫     ‘. . . [B]ecause of a judicial slight [sic] of hand with no factual basis,
this court has altered the landscape and created a windfall for Consolidated.’ (Pet. at p.
8.)
               “⚫     Suggestion that this court did not ‘follow the law.’ (Pet. at p. 11.)
               “⚫     Assertion that the court ‘ignores the facts’ in its opinion. (Pet. at p.
8.)
               “⚫     Conclusion that this court ‘indiscriminately screw[ed]’ Salsbury.
(Pet. at p. 11.)”
               We expected contrition of the type displayed – but found inadequate – in In
re Koven, supra. Instead, Attorney Mahoney “doubled down” on his original petition.
He asserted that he had merely, “mentioned the obvious things that go on in Orange
County which has a lot to do with The Irvine Company, plain and simple.”
               We are simply unable to read that statement as anything but a second
insinuation that political clout accounted for the trial court’s actions and our affirmance
of them. When read in conjunction with his similar allegation in the petition for
rehearing, this would serve as a perfect exemplar in any law school class in which the
instructor was attempting to illustrate the phrase “impugn[] the integrity of the court.”
               Nor can we find any other way to interpret his comparison of the courts in
this case to Los Angeles Attorney Thomas Girardi – whose alleged transgressions have
received a great deal of media attention of late – than as an insult to the integrity of the
court. He said, “Our society has been going down the tubes for a long time, but when
you see it in so black and white as in the opinion in this case, it makes you wonder

                                               3
whether or not we have a fair and/or equitable legal system or whether the system is
mirrored by [sic] ignored by the actions of people like Tom Girardi.”
              The only uncertainty about how contemptuous that statement is relates to
the muddled language marked by our [sic]. We tried to figure out whether he was saying
that we were indistinguishable from Girardi and his ilk or that we ignored conduct such
as his, but finally abandoned the effort because either one was contemptuous.
              Nor did Attorney1 Mahoney recant at the hearing. We tried to nudge him
toward a more temperate position but were unsuccessful. Every time he seemed ready to
moderate his stance, he would change direction and return to it.
              The result is that we cannot even say, as did the Koven court, “We accept
Koven’s apology. Nevertheless, we do not purge Koven of the contempts . . . .” (In re
Koven, supra, 134 Cal.App.4th at p. 265.) Unlike the Koven court, which dealt with an
attorney who had conceded her statements were “both improper and inexcusable on their
face,” and who “apologizes for the improper statements in the petitions, [and] expresses
deep regret for impugning the [integrity of this] Court, and accepts the embarrassment
she has brought upon herself,” (id. at p. 264) we are confronted with a member of the bar
who, after 52 years of practice, believes this is legitimate argument.
              We do not. We have elsewhere lamented the fact modern law practice is
“rife with cynicism, awash in incivility.” (Kim v. Westmoore Partners, Inc. (2011) 201
Cal.App.4th 267, 293.) This kind of over-the-top, anything-goes, devil-take-the-
hindmost rhetoric has to stop.
              If you think the court is wrong, don’t hesitate to say so. Explain the error.
Analyze the cases the court relied upon and delineate its mistake. Do so forcefully. Do


        1    We mention Attorney Mahoney’s occupation in every reference to him to
emphasize the dimension of his offensive conduct. We would have been shocked by this
had he been in propria persona; for an attorney at law to repeatedly denigrate the system
in this manner is beyond the collective century-and-a-half of this panel’s experience.

                                             4
so con brio; do so with zeal, with passion. We in the appellate courts will respect your
efforts and understand your ardor. Sometimes we will agree with you. That’s why you
file a petition for rehearing – because they are sometimes granted.
              But don’t expect to get anywhere – except the reported decisions – with
jeremiads about “society going down the tubes” and courts whose decisions are based not
on a reading of the law but on their general corruption and openness to political
influence. “‘The judge of a court is well within his rights in protecting his own
reputation from groundless attacks upon his judicial integrity and it is his bounden duty to
protect the integrity of his court.’ [Citations.] ‘However willing he may be to forego the
private injury, the obligation is upon him by his oath to maintain the respect due to the
court over which he presides.’ [Citation.]” (In re Ciraolo (1969) 70 Cal.2d 389, 394-
395.)2
              This isn’t some New Age civility initiative. Recognition of the need to
protect the institutional respect accorded the courts is a concept that goes back to the
Middle Ages. Society’s need for confidence in its courts – and the concomitant
requirement not to undermine that confidence – was an accepted truism at a time when
Latin was still the lingua franca of our profession. Edward Coke, who made the
arguments in 1581 that resulted in the Rule in Shelley’s case we all studied so
assiduously, knew the necessary distinction between questioning a decision and
questioning the institution as, “De fide et officio judicis non recipitur question sed de
scientia, sive sit error juris, sive facti.” (Bacon’s Maxim, number 17.) As interpreted
most commonly, “The bona fides and honesty of purpose of a judge cannot be
questioned, but his decision may be impugned for error either of law or fact. The law


       2       Our District Courts of Appeal are not especially thin-skinned. Koven,
decided 16 years ago, was the only published decision we could find of this type, and
inquiries to other Courts of Appeal turned up no unpublished cases. Thankfully, this does
not come up much.

                                              5
doth so much respect the certainty of judgments, and the credit and authority of judges,
that it will not permit any error to be assigned which impeacheth them in their trust and
office, and in willful abuse of the same; but only in ignorance and mistaking either of the
law, or of the case and matter of fact.” (Black’s Law Dict., 5th ed. 1979), p. 380, col. 1.)
              This was already considered axiomatic by Sir Francis Bacon (1561-1626)
who included it in his collection of legal maxims five centuries ago. It was a given, a
matter about which there simply could not be any argument. And, as a general rule, it
still is. Practicing law without understanding this is like practicing medicine without
understanding the circulatory system.
              We publish this decision as a cautionary tale. The timbre of our time has
become unfortunately aggressive and disrespectful. Language addressed to opposing
counsel and courts has lurched off the path of discourse and into the ditch of abuse. This
isn’t who we are.
              We are professionals. Like the clergy, like doctors, like scientists, we are
members of a profession, and we have to conduct ourselves accordingly. Most of the
profession understands this. The vast majority of lawyers know that professional speech
must always be temperate and respectful and can never undermine confidence in the
institution. Cases like this should instruct the few who don’t.
              Respect for individual judges and specific decisions is a matter of personal
opinion. Respect for the institution is not; it is a sine qua non.
              Contempt of court is a criminal violation under Penal Code section 166. It
is punishable by a fine of up to $1,000 per count and/or six months in jail. (Mitchell v.
Superior Court (1989) 49 Cal.3d 1230, 1240.) We find Attorney Mahoney in direct
contempt under subdivision (a)(1) for his implication that the court below was influenced
by the political influence of the Irvine Company (1 count) and for his aspersion that the
court was indistinguishable from or inclined to ignore the unethical conduct attributed to
Attorney Thomas Girardi (1 count) and order him to pay a fine of $1,000, each for a total

                                               6
of $2,000, payable in the clerk’s office of this court within 60 days after this decision
becomes final for all purposes. Pursuant to Business and Professions Code section
6086.7, the clerk of this court is directed to forward to the State Bar a copy of this
judgment of contempt. Upon the finality of judgment, the clerk shall issue the remittiturs
in case numbers G057832 and G057966.




                                              7